Citation Nr: 0925008	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  94-49 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a back disorder.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a pelvic disorder.  

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a left leg disorder.  

4.  Entitlement to service connection for chronic right 
shoulder injury residuals.  

5.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's posttraumatic stress disorder for 
the period prior to March 24, 1999.  

6.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's posttraumatic stress disorder for 
the period between March 24, 1999, and February 3, 2008.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Newark, New Jersey, Regional Office (RO) which established 
service connection for posttraumatic stress disorder (PTSD); 
assigned a 30 percent evaluation for that disability; 
effectuated the award as of May 12, 1994; determined that new 
and material evidence had not been received to reopen the 
Veteran's claims of entitlement to service connection for a 
back disorder, a pelvic disorder; and a left leg disorder; 
and denied service connection for a right shoulder disorder.  
In July 1999, the RO increased the evaluation for the 
Veteran's PTSD from 30 to 50 percent and effectuated the 
award as of March 24, 1999.  In February 2004, the Board 
remanded the Veteran's claims to the RO for additional 
action.  

In February 2007, the Board remanded the Veteran's claims to 
the RO for additional action.  In December 2008, the 
Huntington, West Virginia, Regional Office, in pertinent 
part, granted a 100 percent schedular evaluation for the 
Veteran's PTSD and effectuated the award as of February 4, 
2008.  
As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for a back disorder, a pelvic disorder, 
and a left leg disorder, the Board is required to consider 
the question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claims and to 
adjudicate the claims on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to a disability evaluation in excess of 30 
percent for the Veteran's PTSD for the period prior to March 
24, 1999, and a disability evaluation in excess of 50 percent 
for his PTSD for the period between March 24, 1999, and 
February 3, 2008.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.   

The issues of service connection for a chronic back disorder 
to include L2 vertebral fracture residuals, a chronic pelvic 
disorder to include right pelvic fracture residuals, a 
chronic left leg disorder to include laceration residuals, 
and chronic right shoulder injury residuals; an evaluation in 
excess of 30 percent for the Veteran's PTSD for the period 
prior to March 24, 1999; and an evaluation in excess of 50 
percent for his PTSD for the period between March 24, 1999, 
and February 3, 2008, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In July 1989, the Board denied service connection for a 
back disorder.  The Veteran and his accredited representative 
were provided with copies of the Board's decision.  

2.  The documentation submitted since the July 1989 Board 
decision is relevant and probative of the issue at hand.  

3.  In July 1989, the Board denied service connection for a 
pelvic disorder.  The Veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

4.  The documentation submitted since the July 1989 Board 
decision is relevant and probative of the issue at hand.  

5.  In July 1989, the Board denied service connection for a 
left leg disorder.  The Veteran and his accredited 
representative were provided with copies of the Board's 
decision.  

6.  The documentation submitted since the July 1989 Board 
decision is relevant and probative of the issue at hand.  


CONCLUSIONS OF LAW

1.  The July 1989 Board decision which denied service 
connection for a back disorder is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for a back disorder has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2008).  

2.  The July 1989 Board decision which denied service 
connection for a pelvic disorder is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for a pelvic disorder has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2008).  

3.  The July 1989 Board decision which denied service 
connection for a left leg disorder is final.  New and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for a left leg disorder has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims for 
service connection, the Board observes that the RO issued a 
VCAA notice to the Veteran in June 2001, February 2004, 
February 2006, April 2007, and January 2008 which informed 
him that his claims had been previously denied; the reasons 
for the denials; and the evidence needed to support an 
application to reopen a claim of entitlement to service 
connection.  The Board notes that the July 1994 rating 
decision from which the instant appeal arises precedes the 
enactment of the VCAA by over five years.  Given the 
favorable resolution below, the Board finds that appellate 
review of the Veteran's application would not constitute 
prejudicial error.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the Veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Kent v. Nicholson, 20 Vet.App. 1; 
(2006) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Application to Reopen

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2008).  

A.  Back Disorder

1.  Prior Board Decision

In July 1989, the Board denied service connection for a back 
disorder as the Veteran's L2 vertebra compression fracture 
residuals were incurred prior to service entrance and did not 
increase in severity during active service.  The Veteran and 
his accredited representative were provided with copies of 
the Board's decision.  

The evidence upon which the Board formulated its July 1989 
decision may be briefly summarized.  Clinical documentation 
from DePaul Hospital dated in October 1965 indicates that the 
Veteran fell from a scaffold and sustained L2 and L3 
vertebral fractures.  A February 1966 addendum to the report 
of his August 1965 pre-induction physical evaluation notes 
that the Veteran sustained a back fracture in October 1965 
and was "still having some prob[lems]."  At his May 1966 
physical examination for service entrance, the Veteran 
reported that he had sustained a lumbar spine compression 
fracture.  The military examiner reported that the Veteran's 
spine was normal.  A February 1971 Army treatment record 
notes that the Veteran presented a history of having both 
sustained multiple injuries in a pre-service 1966 fall from a 
scaffold and when he "fell from his bunk + hurt back 2 
y[ear]s ago."  Contemporaneous X-ray studies of the lumbar 
spine revealed old L2 fracture residuals.  The Veteran was 
diagnosed with old L2 compression fracture residuals and 
given a permanent L3c profile.  The Army physician commented 
that "if the patient desires any compensation from the 
Government for his medical problems, he may take his 
permanent profile to the VA after ETS."  The report of the 
Veteran's March 1971 physical examination for service 
separation indicates that the Veteran was diagnosed with an 
"old L2 compression fracture" and "given L3 profile (Code 
C) 2 Feb 71."  

The report of a July 1971 VA examination for compensation 
purposes states that the Veteran presented a history of 
having injured his back prior to service entrance and 
subsequently reinjuring his back during active service.  The 
Veteran was diagnosed with lumbosacral strain.  In his 
January 1987 claim for service connection, the Veteran 
conveyed that: his chronic back disorder existed prior to 
service entrance; the disability had been aggravated during 
active service when a bunker collapsed upon him while he was 
performing guard duty; and he had reinjured his back in a 
March 1986 post-service industrial accident.  The transcript 
of a September 1987 hearing before a VA hearing officer 
conveys that the Veteran testified that he had injured his 
back prior to service entrance and subsequently reinjured his 
back during active service when a bunker caved in on him 
while he was stationed near the Demilitarized Zone in the 
Republic of Korea.  The report of a May 1988 VA examination 
for compensation purposes states that the Veteran presented a 
history of a pre-service back injury including a lumbar 
vertebral fracture and an inservice 1967 back injury which 
aggravated his old injury residuals.  The Veteran was 
diagnosed with "lumbar vertebral [fracture] by [history] - 
X-rays neg[ative]" and lumbosacral strain.  Clinical 
documentation dated in October 1988 from R. Z., M.D., conveys 
that: the Veteran sustained a 1965 vertebral fracture; 
reinjured his back during active service in 1967 when a 
bunker caved in upon him; and was currently diagnosed with 
chronic lumbosacral spine derangement.  The transcript of a 
December 1988 hearing before a VA hearing officer states that 
the Veteran clarified that he had sustained a pre-service 
back injury and subsequently reinjured his back during active 
service when the sandbags surrounding his bunker slid on top 
of him.  The bunker was located in the Republic of Korea near 
the Demilitarized Zone.  

2.  New and Material Evidence

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the Veteran's application to 
reopen his claims of entitlement to service connection for a 
back disorder, a pelvic disorder, and a left leg disorder was 
received in May 1994, the prior version of 38 C.F.R. § 3.156 
is for application.  

Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that:  

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1989 Board decision 
denying service connection for a back disorder consists of VA 
examination and clinical documentation; the transcripts of 
February 1995 and September 2002 hearings before VA hearing 
officers; and written statements from the Veteran and his 
accredited representative.  

In a June 1994 written statement, the Veteran advanced that:

While on duty in a foxhole/bunker 
guarding the DMZ, it had been raining 
heavily on off all night, my buddy 
dropped his radio over the sandbag wall.  
The moment he climbed over to retrieve 
the radio.  The event or attack came, all 
hell broke loose.  I witnessed his body 
being perforated by bullets.  The weight 
of rain + bullets and panicky surrounding 
condition, the foxhole bunker collapsed 
on me and several of my buddies again 
causing aggravating injuries to my left 
leg, pelvis, and back condition.  

At the February 1995 hearing on appeal, the Veteran testified 
that his chronic back disability had been aggravated in a 
North Korean attack on his position along the Demilitarized 
Zone.  In a December 1999 written statement, the accredited 
representative states that the Veteran was assigned to the 
7th Infantry Division (Korea), 32nd Battalion, B Company from 
January 1967 through November 1967.  The accredited 
representative asserted that the Veteran had injured his back 
during the indicated period.  At the September 2002 hearing 
on appeal, the Veteran testified that he had participated in 
combat in the Republic of Vietnam for approximately a year.  

The Veteran's June 1994 written statement, the transcripts of 
the February 1995 and September 2002 hearings on appeal, and 
the accredited representative's December 1999 written 
statement convey that the Veteran aggravated his pre-existing 
back injury residuals in a North Korean attack across the 
Demilitarized Zone.  The Board finds that this additional 
documentation constitutes new and material evidence in that 
it is of such significance that it must be addressed in order 
to fairly decide the merits of the Veteran's case.  As new 
and material evidence has been received, the Veteran's claim 
of entitlement to service connection for a back disorder is 
reopened.  

B.  Pelvic Disorder

1.  Prior Board Decision

In July 1989, the Board denied service connection for a 
pelvic disorder as the Veteran's pelvic fracture residuals 
were incurred prior to service entrance and did not increase 
in severity during active service.  The Veteran and his 
accredited representative were provided with copies of the 
Board's decision. 

The evidence upon which the Board formulated its July 1989 
decision may be briefly summarized.  Clinical documentation 
from DePaul Hospital dated in October 1965 indicates that the 
Veteran fell from a scaffold and sustained right os ilium and 
right superior and inferior ramus pubic bone comminuted 
fractures.  A February 1966 addendum to the report of his 
August 1965 pre-induction physical evaluation notes that the 
Veteran had sustained a pelvic fracture in October 1965 and 
was "still having some prob[lems]."  At his May 1966 
physical examination for service entrance, the Veteran 
reported that he had sustained right pelvic fractures.  The 
military examiner reported that the Veteran's musculoskeletal 
system was normal.  A February 1971 Army treatment record 
notes that the Veteran presented a history of having 
sustained multiple injuries in a pre-service 1966 fall from a 
scaffold.  Contemporaneous X-ray studies revealed old right 
pubic rami fracture residuals.  The Veteran was diagnosed 
with old right pubic rami fracture residuals and given a 
permanent L3c profile.  The Army physician commented that 
"if the patient desires any compensation from the Government 
for his medical problems, he may take his permanent profile 
to the VA after ETS."  The report of the Veteran's March 
1971 physical examination for service separation indicates 
that the Veteran was diagnosed with old pelvic fracture 
residuals and "given L3 profile (Code C) 2 Feb 71."  

The report of a July 1971 VA examination for compensation 
purposes states that the Veteran presented a history of 
having injured his pelvis prior to service entrance and 
subsequently reinjuring his pelvis during active service.  
The Veteran was diagnosed with healed right pelvic fracture 
residuals.  In his January 1987 claim for service connection, 
the Veteran conveyed that his chronic pelvic disorder had 
existed prior to service entrance and was aggravated during 
active service when a bunker collapsed upon him while he was 
performing guard duty.  The transcript of a September 1987 
hearing before a VA hearing officer conveys that the Veteran 
testified that he had injured his pelvis prior to service 
entrance and subsequently reinjured his pelvis during active 
service when a bunker caved in on him while he was stationed 
on the Demilitarized Zone in the Republic of Korea.  The 
report of a May 1988 VA examination for compensation purposes 
states that the Veteran presented a history of a pre-service 
back injury and an inservice 1967 pelvic injury which 
aggravated his old pelvic fracture residuals.  The transcript 
of a December 1988 hearing before a VA hearing officer states 
that the Veteran clarified that he had sustained a 
pre-service pelvic injury and reinjured his pelvis during 
active service when the sandbags around his bunker on the 
Korean Demilitarized Zone slid on top of him.  

2.  New and Material Evidence

The evidence submitted since the July 1989 Board decision 
denying service connection for a pelvic disorder consists of 
VA examination and clinical documentation; the transcripts of 
February 1995 and September 2002 hearings before VA hearing 
officers; and written statements from the Veteran and his 
accredited representative.  

In his June 1994 written statement, the Veteran advanced that 
he had been "in a foxhole/bunker guarding the DMZ" and " 
the bunker collapsed on me and several of my buddies again 
causing aggravating injuries to" his pelvis.  

At the February 1995 hearing on appeal, the Veteran testified 
that his pre-existing pelvic disorder had been aggravated in 
a North Korean attack on his position near the Demilitarized 
Zone.  At the September 2002 hearing on appeal, the Veteran 
testified that he had participated in combat in the Republic 
of Vietnam for about a year.  

The Veteran's June 1994 written statement and the transcripts 
of the February 1995 and September 2002 hearings on appeal 
convey that the Veteran aggravated his pre-existing right 
pelvic fracture residuals in a North Korean attack across the 
Demilitarized Zone.  The Board finds that this additional 
documentation constitutes new and material evidence in that 
it is of such significance that it must be addressed in order 
to fairly decide the merits of the Veteran's case.  As new 
and material evidence has been received, the Veteran's claim 
of entitlement to service connection for a pelvic disorder is 
reopened.  

C.  Left Leg Disorder

1.  Prior Board Decision

In July 1989, the Board denied service connection for a left 
disorder as the Veteran's left leg laceration residuals were 
manifested prior to service entrance and did not increase in 
severity during active service.  The Veteran and his 
accredited representative were provided with copies of the 
Board's decision. 

The evidence upon which the Board formulated its July 1989 
decision may be briefly summarized.  Clinical documentation 
from DePaul Hospital dated in October 1965 indicates that the 
Veteran fell from a scaffold and sustained a left leg 
laceration.  At his May 1966 physical examination for service 
entrance, the Veteran reported that he had sustained a left 
lower leg laceration.  The military examiner reported that 
the Veteran's left lower extremity was normal.  A February 
1971 Army treatment record notes that the Veteran presented a 
history of having sustained multiple injuries in a 
pre-service 1966 fall from a scaffold including a left leg 
laceration.  On examination, the Veteran exhibited a mildly 
tender scar over the left medial leg.  The Veteran was given 
a permanent L3c profile.  The Army physician commented that 
"if the patient desires any compensation from the Government 
for his medical problems, he may take his permanent profile 
to the VA after ETS."  The report of his March 1971 physical 
examination for service separation indicates that the Veteran 
was found to exhibit a left leg scar.  

The report of a July 1971 VA examination for compensation 
purposes states that the Veteran exhibited a well-healed and 
non-symptomatic left leg scar.  In his January 1987 claim for 
service connection, the Veteran conveyed that his left lower 
leg disorder existed prior to service entrance and had been 
aggravated during active service when a bunker collapsed upon 
him while he was performing guard duty.  The transcript of a 
September 1987 hearing before a VA hearing officer conveys 
that the Veteran testified that he had injured his left leg 
prior to service entrance and subsequently reinjured his left 
leg during active service when a bunker caved in on top of 
him while he was stationed near the Demilitarized Zone in the 
Republic of Korea.  The report of a May 1988 VA examination 
for compensation purposes states that the Veteran presented a 
history of a pre-service left leg injury and an inservice 
1967 left leg injury which aggravated his prior  left leg 
injury residuals.  The Veteran was diagnosed with left leg 
injury residuals.  The transcript of a December 1988 hearing 
before a VA hearing officer states that the Veteran clarified 
that he had sustained a pre-service left leg injury and 
reinjured his left leg during when the sandbags surrounding 
his bunker on the Korean Demilitarized Zone slid on top of 
him.  

2.  New and Material Evidence

The evidence submitted since the July 1989 Board decision 
denying service connection for a left leg disorder consists 
of VA examination and clinical documentation; the transcripts 
of February 1995 and September 2002 hearings before VA 
hearing officers; and written statements from the Veteran and 
his accredited representative.  

In his June 1994 written statement, the Veteran advanced that 
he had been "in a foxhole/bunker guarding the DMZ" and " 
the foxhole bunker collapsed on me and several of my buddies 
again causing aggravating injuries to" his left leg.  At the 
February 1995 hearing on appeal, the Veteran testified that 
he had aggravated his chronic left leg disability in a North 
Korean attack on his position near the Demilitarized Zone 
during active service.  At the September 2002 hearing on 
appeal, the Veteran testified that he had participated in 
combat in the Republic of Vietnam for about a year.  

The Veteran's June 1994 written statement and the transcripts 
of the February 1995 and September 2002 hearings on appeal 
convey that the Veteran aggravated his pre-existing left leg 
laceration residuals in a North Korean attack across the 
Demilitarized Zone.  The Board finds that this additional 
documentation constitutes new and material evidence in that 
it is of such significance that it must be addressed in order 
to fairly decide the merits of the Veteran's case.  As new 
and material evidence has been received, the Veteran's claim 
of entitlement to service connection for a left leg disorder 
is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for a back disorder is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for a pelvic disorder is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for a left leg disorder is granted.  


REMAND

In light of their reopening above, the Veteran's claims of 
entitlement to service connection for a chronic back 
disorder, a chronic pelvic disorder, and a chronic left leg 
disorder are to be determined following a de novo review of 
the entire record.  

The Veteran asserts on appeal that he sustained chronic right 
shoulder injury residuals and aggravated his pre-existing 
chronic L2 vertebral fracture residuals, right pelvic 
fracture residuals, and left leg laceration residuals when 
his bunker located near the Korean Demilitarized Zone came 
under a North Korean attack and collapsed upon him.  The 
accredited representative clarifies that the claimed North 
Korean cross border military attack occurred at some point 
between January 1967 to November 1967 while the Veteran was 
assigned to the Army's 7th Infantry Division (Korea), 32nd 
Battalion, B Company.  The record does not reflect that an 
attempt has been made to verify the alleged North Korean 
cross border military attack.  The VA should obtain all 
relevant military, VA, other governmental, and private 
documentation which could potentially be helpful in resolving 
the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

In an August 1997 Financial Status Report (VA Form 20-5655), 
the Veteran reported that he was in receipt of Social 
Security Administration (SSA) disability benefits.  
Documentation of the Veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting the Veteran's claim is not of record.  The Court has 
clarified that the VA's duty to assist the Veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008) and 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
post-service treatment of his back, 
pelvic, left leg, and right shoulder 
disabilities.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

3.  Then contact the SSA and request that 
it provide documentation of the Veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award or denial for 
incorporation into the record.  

4.  Then contact the United States Army 
and Joint Services Records Research 
Center (JSRRC) and/or the appropriate 
service entity and ask it to conduct a 
search of the records of the Army's 7th 
Infantry Division (Korea), 32nd 
Battalion, B Company for the period from 
January 1967 to November 1967 to verify 
the Veteran's assertions as to a North 
Korean cross border military attack on 
his position near the Demilitarized Zone.  
If the alleged North Korean attack cannot 
be verified, a written statement to that 
effect should be prepared for 
incorporation into the record.  

5.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic back, pelvic, 
left leg, and right shoulder 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic back 
disorder originated prior to service 
entrance; had its onset during 
active service; is etiologically 
related to his inservice back 
trauma; otherwise originated during 
or is causally related to active 
service; and/or, if existing prior 
to service entrance, increased in 
severity beyond its natural 
progression during active service.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic pelvic 
disorder originated prior to service 
entrance; had its onset during 
active service; otherwise originated 
during or is causally related to 
active service; and/or, if existing 
prior to service entrance, increased 
in severity beyond its natural 
progression during active service.  

c.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left leg 
disorder originated prior to service 
entrance; had its onset during 
active service; otherwise originated 
during or is causally related to 
active service; and/or, if existing 
prior to service entrance, increased 
in severity beyond its natural 
progression during active service.  

d.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
shoulder disorder originated prior 
to service entrance; had its onset 
during active service; otherwise 
originated during or is causally 
related to active service; and/or, 
if existing prior to service 
entrance, increased in severity 
beyond its natural progression 
during active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

6.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic back disorder to include L2 
vertebral fracture residuals, a chronic 
pelvic disorder to include right pelvic 
fracture residuals, and a chronic left 
leg disorder to include laceration 
residuals on a de novo basis and 
readjudicate his entitlement to service 
connection for chronic right shoulder 
injury residuals; an evaluation in excess 
of 30 percent for his PTSD for the period 
prior to March 24, 1999; and an 
evaluation in excess of 50 percent for 
his PTSD for the period between March 24, 
1999, and February 3, 2008.  

If the benefits sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


